Title: To James Madison from John Martin Baker, 27 July 1808
From: Baker, John Martin
To: Madison, James



Sir,
Paris the 27th. July 1808.

I have the Honor to make known to You, that I have just received from General Armstrong his dispatches: that I am immediately leaving Paris, for Amsterdam, to embark for the United States, and that I shall use every exertion in my Power to hasten to Washington.  I have the Honor to be With Great Respect Sir, Your Most obedient humble Servant

John Martin Baker.

